DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to claims filed on 10/28/2019.
Claims 1-10 are currently pending and have been examined.
Effective Filling Date: 12/11/2017
The Information Disclosure Statements filed 10/28/2019 and 10/21/2020 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Priority
The present application claims priority to PCT Application PCT/JP2018/037124, filed on 10/3/2018 and Foreign priority to Japan Application JP2017-236642, filed on 12/11/2017.
Claim Objections
Claim 4 is objected to because of the following informalities: “longer away” line 19 and line 25 should read “further away” or “. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitations “parking lot identifying unit configured to identify”; “vehicle position information acquiring unit configured to acquire”; “detecting unit configured to detect”; “determining unit configured to determine”; “rental processing unit configured to set”; “destination information acquiring unit configured to acquire”; and “determining unit is further configured to determine” of Claim 1; “determining unit is further configured to determine” of Claim 2; “detecting unit is further configured to detect”; and “determining unit is further configured to determine” of Claims 3-7; and “rental processing unit is further configured to change” of Claim 8 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means 
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-8 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification in paragraph [0079] discloses “the process performed by each of the functional units of the parking lot management system 10 may be executed by a server apparatus, which is installed by a service provider and which is capable of transmitting and receiving data to and from the navigation system of the vehicle of the person who desires to rent out his/her home parking lot, based on information acquired from the navigation system of the vehicle.” However, the specification does not provide any information regarding the specific structure for “parking lot identifying unit,” “vehicle position information acquiring unit,” “detecting unit,” “determining unit,” “rental processing unit,” or “destination information acquiring unit.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the examiner asserts that the Specification, as originally filled fails to disclose with enough specificity, the following limitations:
Claim elements “parking lot identifying unit configured to identify”; “vehicle position information acquiring unit configured to acquire”; “detecting unit configured to detect”; “determining unit configured to determine”; “rental processing unit configured to set”; “destination information acquiring unit configured to acquire”; and “determining unit is further configured to determine” of Claim 1; “determining unit is further configured to determine” of Claim 2; “detecting unit is further configured to detect”; and “determining unit is further configured to determine” of Claims 3-7; and “rental processing unit is further configured to change” of Claim 8 are limitations that invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. Specifically, the Specification has not provided any structural equivalents for the means for language or tied the use of any structural equivalents to the claimed functions.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim elements “parking lot identifying unit configured to identify”; “vehicle position information acquiring unit configured to acquire”; “detecting unit configured to detect”; “determining unit configured to determine”; “rental processing unit configured to set”; “destination information acquiring unit configured to acquire”; and “determining unit is further configured to determine” of Claim 1; “determining unit is further configured to determine” of Claim 2; “detecting unit is further configured to detect”; and “determining unit is further configured to determine” of Claims 3-7; and “rental processing unit is further configured to change” of Claim 8 are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The Specification does not provide a close-ended list of what structural equivalents correspond to the means for language.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:

(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the 2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1-8 are directed to a system (i.e. a machine), claim 9 is directed to a method (i.e. a process), and claim 10 is directed to computer product (i.e. an article of manufacture). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The limitations of independent claim 1, which is representative of independent claims 8 and 9, have been denoted with letters by the Examiner for easy reference. The bold language of claim 1 recites a judicial exception as explained further below:
A parking lot management system comprising:
a parking lot identifying unit configured to identify position information on a parking lot;
a vehicle position information acquiring unit configured to acquire current position information on a vehicle
a detecting unit configured to detect a relative positional relationship between the parking lot and the vehicle based on the position information on the parking lot and the current position information on the vehicle;
a determining unit configured to determine whether the parking lot is rentable or not based on a detection result obtained by the detecting unit;
a rental processing unit configured to set the parking lot to be rentable or unrentable based on a determination result obtained by the determining unit; and
a destination information acquiring unit configured to acquire set-destination information on the vehicle, wherein
the determining unit is further configured to determine whether the parking lot is rentable or not based on the detection result obtained by the detecting unit and the set-destination information acquired by the destination information acquiring unit.
The highlighted portions of limitations [B]-[H] above recite commercial interaction of a parking lot share service in renting out a parking lot for a fee (described in the App. specification paragraphs [0004] and [0022], which falls under “Certain Methods of Organizing Human Activity,” one of the abstract idea groupings articulated in the 2019 PEG. The same above-mentioned limitations recite concepts that can be performed in the human mind, including observation, evaluation, judgement, or opinion, which falls under “Mental Process,” one of the abstract idea groupings articulated in the 2019 PEG. That is, under the broadest reasonable interpretation, other than the additional elements of computer system, processing unit, and non-transitory storage medium, the claims 1, 8, and 9 recite for process of identifying a location/position information of a parking lot, acquiring position information of a vehicle, detecting/identifying/determining the relative positional relationship (i.e. distance) between the parking lot and the vehicle based on the identified and acquired position information, determining whether if the parking lot can be used for rent based on the detected distance between the parking lot 
Therefore, these steps are an abstract idea that are mental process and a certain method of organizing human activity. The analysis proceeds to Step 2A.2
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim only recites the additional elements - the use of computer system, processing unit, and non-transitory storage medium to identify, acquire, determine, and set/input information. The computer in the steps is recited at a high-level of generality (i.e., as a generic computer components performing a generic computer function; See Applicant’s Specification at least at paragraphs [0025] describing the use of generic computing components such as central processing unit (CPU) to execute commands included in a program that is stored in a storage (not illustrated)) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).
That is, the function of limitations [B]-[H] are steps of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Other additional elements amount to routine data gathering or output steps by displaying the result. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the bold portions of the limitations recited above, were all considered to be an abstract idea in Step2A-Prong Two. The additional elements and analysis of Step2A-Prong two is carried over. Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. When considered individually and in combination the conclusion, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the above-mentioned limitations amount to no more than mere instructions to apply the function of the limitations to the exception using generic computer component as discussed in MPEP 2106(f). The claim as a whole merely describes how to generally “apply” the concept for managing a parking lot. Thus, viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons there 
Dependent claims 2-8 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Dependent claim 2 further recites additional information for the acquiring of set-destination information, which does not change the abstract idea of the independent claim. The additional information does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer.  Accordingly, the dependent claim is ineligible.
Dependent claim 3 further recites additional information of the vehicle has left the parking lot based on vehicle position information and determine the parking lot is rentable, which does not change the abstract idea of the independent claim. The additional information does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer.  Accordingly, the dependent claim is ineligible.
Dependent claim 4 further recites additional information of the vehicle has moved a predetermined distance or away from the parking lot based on vehicle position information and 
Dependent claim 5 further recites additional information for the acquiring of set-destination information to be the parking lot and determining the parking lot is unrentable, which does not change the abstract idea of the independent claim. The additional information does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer.  Accordingly, the dependent claim is ineligible.
Dependent claim 6 further recites additional information of the vehicle has moved to the parking lot based on vehicle position information and determine the parking lot is unrentable, which does not change the abstract idea of the independent claim. The additional information does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer.  Accordingly, the dependent claim is ineligible.
Dependent claim 7 further recites additional information of the vehicle is within a predetermined distance of the parking lot based on vehicle position information and determine the parking lot is unrentable, which does not change the abstract idea of the independent claim. The 
Dependent claim 8 further recites additional step of setting rentable period in advance, which does not change the abstract idea of the independent claim. The additional information does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer.  Accordingly, the dependent claim is ineligible.
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 5-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyauchi (US 20050182671 A1).  
Claims 1, 9, and 10, Miyauchi discloses a parking lot management system, a parking lot management method, and a non-transitory storage medium that stores a program causing a computer that functions as a parking lot management system to execute (Abstract: “rental support system includes a first communication device, a second communication device, and a server. The server is in data communication with the first and second communication devices. The first communication device transmits enrollment information to the server. The enrollment information identifies at least one object for rent and a lending period. Upon receiving the enrollment information, the server stores lending information that is based on the enrollment information in an information database. The second communication device transmits request information to the server to identify the at least one object for rent. Upon receiving the request information, the server searches the information database for lending information corresponding to the request information. When found, the server transmits a lending information list obtained as the result of the search to the second communication device.” Disclosing a parking stall rental support system in accordance with the principles of the present invention will be provided.” Para. [0025]: “A parking space management device illustrated in FIG. 1 includes a computer connected with a communication network functioning as a server.”) comprising:
a parking lot identifying unit configured to identify position information on a parking lot (Para. [0041]: “As illustrated in FIG. 3, one embodiment of the parking space list 52 a includes identification information (ID), a location, a fee, a category assigned to each parking space, conditions for rental, a prospective lender ID, a lending period, a utilization state, a prospective borrower ID, and supplemental guidance information.” Para. [0042]: “parking space ID” entry serves only to uniquely identify the parking spaces as objects for rent. Therefore, parking spaces may be provided with serial numbers regardless of their locations or with area codes and serial numbers within designated areas.” Para. [0043]: ““location” entry, information similar to a longitude and latitude system can be employed to pin point each parking spot. The information may identify predetermined areas similar to those defined by the navigating system MAPCODE™. For personal residences, the location information may simply include only geographic information such as the latitude and longitude of parking spaces. In case of, for example, collective housing, which has a large number of parking spaces in a parking lot, it is better if the information identifying each parking space is also included in the location information. Even in case of personal residences, the names of prospective lenders can be included in the location information in addition to geographic information such as latitude and longitude.”);
a vehicle position information acquiring unit configured to acquire current position information on a vehicle (Para. [0030]: “As illustrated in FIG. 2, the communication device 1 mounted on each car includes a position sensor 21 that detects the present position of the car, an operation switch group 22 for inputting various instructions from the user, a remote control terminal (hereinafter, referred to as “remote”) 23”; Para. [0032]: “The position sensor 21 includes a GPS receiver 21 a, a gyroscope 21 b, a GPS receiver 21 a receives radio waves transmitted from artificial satellites for GPS through a GPS antenna and detects the position, orientation, speed, and the like of the car. The gyroscope 21 b detects the magnitude of rotational motion applied to the car. The distance sensor 21 c detects the distance traveled from the acceleration of the car in the back and forth direction.” Para. [0038]: “the control circuit 29 computes the present position of the car. The present position is identified by a set of coordinates and traveling direction based on detection signals from the position sensor 21.”);
a detecting unit configured to detect a relative positional relationship between the parking lot and the vehicle based on the position information on the parking lot and the current position information on the vehicle (Para. [0092]-[0093]: disclosing the lender vehicle is returning to the parking space and within predetermined distance (i.e. detect of a relative position relationship between the parking lot and vehicle), notifying the management parking space management device of incoming notice and remove of borrower’s vehicle from the parking lot);
a determining unit configured to determine whether the parking lot is rentable or not based on a detection result obtained by the detecting unit (Para. [0093]-[0094] determines the return of the lender’s vehicle distance to the parking lot, resulting the parking space to be unavailable for rent);
a rental processing unit configured to set the parking lot to be rentable or unrentable based on a determination result obtained by the determining unit (Para. [0094] disclosing the parking space management device changes the utilization state in the parking space list to “unavailable” (which is set the parking lot to be unrentable) from the result of lender of parking space returning to the parking space within a predetermined distance and time); and
(The following limitations are rejected together)
a destination information acquiring unit configured to acquire set-destination information on the vehicle, wherein the determining unit is further configured to determine whether the parking lot is rentable or not based on the detection result obtained by the detecting unit and the set-destination information acquired by the destination information acquiring unit (Para. [0036]: “display unit 26 displays a position mark indicating the present position of the car detected by the position sensor 21 and map data inputted through the map data input device 25, a guided route to the destination, and additional data such as names, landmarks, and various other facilities of potential interest. In addition, the display unit 26 is also capable of displaying the guides of facilities.” Miyauchi provides two examples, both discloses the limitation for parking lot is rentable or not. First, described in para. [0063]: “A prospective lender first operates the operation switch group 22 or remote 23 a to set a traveling destination other than his/her own home. This means that the prospective lender intends to vacate his/her parking space for some period of time, thereby making it available for rent. The lender's communication device A performs a route computation and computes an approximate return time and transmits it to the parking space management device 50.” Para. [0064] providing examples of set-destination to be place of work or movie theater. Miyauchi discloses the user set traveling destination other than his or her own home, vacate his parking space and making/setting it available for rent. The route (i.e. set-destination) information is transmitted to and acquired by the parking space management device. In sum, para. [0063]-[0067] disclosing the set-destination to be examples of work or movie theater, determining the time schedule of lending period for the parking space is available for rent, transmitting the information to parking space management device/system, and determining/setting the parking space to be “available” state. Second, in Fig. 6 and para. [0090] disclosing the lender of the parking space set his/her own home as destination, the management device receives the information of the computed coming home time and distance. In para. [0092]: “When the lender is within a predetermined distance from the lender's parking space (destination), the lender's communication device A transmits a an incoming notice to the parking space management device 50. Upon receiving this incoming notice, the parking space management device 50 transmits an e-mail to the borrower's unavailable.”” Miyauchi discloses the user set traveling destination as his or her own home, therefore, the management device/system set the parking space to be unavailable for rent (i.e. not rentable)).
Claim 2, Miyauchi discloses the parking lot management system of claim 1, Miyauchi further discloses
the determining unit is further configured to determine, when the destination information acquiring unit has acquired the set-destination information in which a destination that is located a predetermined distance or longer away from a current position of the vehicle is set, that the parking lot is rentable based on the detection result obtained by the detecting unit (Para. [0036]: “display unit 26 displays a position mark indicating the present position of the car detected by the position sensor 21 and map data inputted through the map data input device 25, a guided route to the destination, and additional data such as names, landmarks, and various other facilities of potential interest. In addition, the display unit 26 is also capable of displaying the guides of facilities.” Para. [0063]: “A prospective lender first operates the operation switch group 22 or remote 23 a to set a traveling destination other than his/her own home. This means that the prospective lender intends to vacate his/her parking space for some period of time, thereby making it available for rent. The lender's communication device A performs a route computation and computes an approximate return time and transmits it to the parking space management device 50.” Para. [0064] providing examples of set-destination to be place of work or movie theater. Miyauchi discloses the user set traveling destination other than his or her own available for rent. The route (i.e. set-destination) information is transmitted to and acquired by the parking space management device.)
Claim 5, Miyauchi discloses the parking lot management system of claim 1, Miyauchi further discloses
the determining unit is further configured to determine, when the destination information acquiring unit has acquired the set-destination information in which the parking lot is set as a destination, that the parking lot is unrentable based on the detection result obtained by the detecting unit (Fig. 6 and para. [0090] disclosing the lender of the parking space set his/her own home as destination, the management device receives the information of the computed coming home time and distance. In Fig. 6 and Para. [0092]-[0094] disclosing the management device upon receiving the lender’s car A is returning to the parking space, prompts the borrower to evacuate the parking space if occupied, and changes the utilization state of the parking space to “unavailable” which is determining the parking lot is unrentable).
Claim 6, Miyauchi discloses the parking lot management system of claim 1, Miyauchi further discloses
the detecting unit is further configured to detect that the vehicle has started to move to the parking lot based on the positional information on the parking lot and the current position information on the vehicle (Fig. 6 and para. [0090] disclosing the lender of the parking space set his/her own home as destination, the management device receives the information of the computed coming home time and distance), and
the determining unit is further configured to determine that the parking lot is unrentable when the vehicle has started to move to the parking lot based on the detection result obtained by the detecting unit and the set-destination information acquired by the destination information acquiring unit (Fig. 6 and Para. [0092]-[0094] disclosing the management device upon receiving the lender’s car A is returning 
Claim 7, Miyauchi discloses the parking lot management system of claim 1, Miyauchi further discloses
the detecting unit is further configured to detect that the vehicle has approached to the parking lot within a predetermined distance based on the positional information on the parking lot and the current position information on the vehicle (Fig. 6 and para. [0090] disclosing the lender of the parking space set his/her own home as destination, the management device receives the information of the computed coming home time and distance. In para. [0092]: “When the lender is within a predetermined distance from the lender's parking space (destination), the lender's communication device A transmits a an incoming notice to the parking space management device 50. Upon receiving this incoming notice, the parking space management device 50 transmits an e-mail to the borrower's cellular phone B. The e-mail states that the lender's car A is returning to the parking space and prompts the borrower to evacuate the parking space.”), and
the determining unit is further configured determine that the parking lot is unrentable when the vehicle has approached to the parking lot within the predetermined distance based on the detection result obtained by the detecting unit and the set-destination information acquired by the destination information acquiring unit (Para. [0092]: “When the lender is within a predetermined distance from the lender's parking space (destination), the lender's communication device A transmits a an incoming notice to the parking space management device 50. Upon receiving this incoming notice, the parking space management device 50 transmits an e-mail to the borrower's cellular phone B. The e-mail states that the lender's car A is returning to the parking space and prompts the borrower to evacuate the parking space.” Para. [0096]: “When the borrower goes to the parking space and starts the engine, unavailable.””).
Claim 8, Miyauchi discloses the parking lot management system of claim 1, Miyauchi further discloses
a rentable period of the parking lot is set in advance so as to include at least one of a rental start time and a rental termination time, and the rental processing unit is further configured to change the rental start time set in advance or the rental termination time set in advance based on the determination result obtained by the determining unit (Para. [0048]: “The “lending period” entry includes a period for which a prospective lender is offering to lend his/her parking space for rent. This period is set based on information from the lender's communication device A. The method for settling will be described in detail later.” Para. [0049]: “The “utilization state” entry indicates whether a parking is presently available or not. Specifically, the utilization state can be classified into three categories including “unavailable,” “occupied,” and “vacant.” Unavailable indicates that it is not currently the above-mentioned lending period and the prospective lender does not desire to lend the relevant parking space. Therefore, the parking space cannot be borrowed. Occupied indicates that it is currently the lending period, however, someone else has already borrowed the relevant parking space and, thus, the parking space cannot be presently borrowed. Vacant indicates that it is currently the lending period and the relevant parking space is available for renting. Therefore, the parking space can be presently borrowed.” Para. [0066]: “Instead of estimating the above-described times, information for identifying the lending period may be preset according to the destination to which the prospective lender intends to travel. For example, when it is a weekday and the place of work is set as the destination, the lending period may be pre-set for a time period until 7:00 in the evening. However, even when the prospective lender goes to work, his/her schedule may change from time to time, thereby changing the availability of their parking space for rent. To cope with this, the following constitution may be adopted: the prospective lender inputs information identifying his/her schedule via a hand-held terminal, such as a PDA or a cellular phone, through the external information input/output device 24 illustrated in FIG. 2. The approximate return time is then computed based on the inputted schedule information. More specifically, when schedule management software is used on a hand-held terminal, such as a PDA, a possibility exists that the prospective lender's schedule set by the prospective lender him/herself is stored therein as data.” Disclosing the lending (rentable) period that is pre-set in advance for when the parking space is available for rent and changed if needed. Example is provided in para. [0103]: “the lender can take into account the desired lending period from the communication device B and can lend the parking space to any other person for the remaining period of time. Therefore, scheduling can be carried out using the parking space management device 50. For example, it is assumed that the lending period from the prospective lender is 8:00 to 20:00” which disclosing a rentable period of the parking lot is set in advance so as to include at least one of a rental start time and a rental termination time).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi (US 20050182671 A1) in view of Balter et al. (US 20150279213 A1).
Claim 3, Miyauchi discloses the parking lot management system according to claim 1, Miyauchi discloses wherein the detecting unit is further configured to detect that the vehicle has left the parking lot based on the position information on the parking lot and the current position information on the vehicle (Figs. 8-9 and para. [0070]-[0076] and [0096] disclosing the tracking/detecting of vehicle that is exiting the parking lot based on the position information received from the vehicle compared to the parking lot),
Miyauchi discloses setting the destination such as work or movie theater and vacating the parking lot, for which the parking lot is determined and set to be available for rent. However, Miyauchi does not expressly teach the parking lot is determined to be rentable when the vehicle has left is determined. 
Nonetheless, Balter is directed to similar field of parking spot coordination system and method, which specifically teaches
the determining unit is further configured to determine that the parking lot is rentable when the vehicle has left the parking lot based on the detection result obtained by the detecting unit (Para. [0155]-
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to incorporate the feature of determining the parking lot is rentable and available for other users to occupy based on the GPS detection of the vehicle has left the parking spot as taught in Balter with the similar parking lot management system and method as disclosed in Miyauchi for the motivation of providing a more robust and effective system to accommodate all of the vehicles of people who wish to find parking in proximity to their destination (Para. [0003]-[0005]).
Claim 4, Miyauchi discloses the parking lot management system according to claim 1, Miyauchi discloses the detecting unit is further configured to detect that the vehicle has moved a predetermined distance or longer away from the parking lot based on the position information on the parking lot and the current position information on the vehicle (Figs. 8-9 and para. [0070]-[0076] and [0096] disclosing the tracking/detecting of vehicle that is exiting (i.e. moved away) the parking lot based on the position information received from the vehicle compared to the parking lot),
Miyauchi discloses setting the destination such as work or movie theater and vacating the parking lot, for which the parking lot is determined and set to be available for rent. However, Miyauchi does not expressly teach the parking lot is determined to be rentable when the vehicle has left is determined. 
Nonetheless, Balter is directed to similar field of parking spot coordination system and method, which specifically teaches
the determining unit is further configured to determine that the parking lot is rentable when the vehicle has moved the predetermined distance or longer away from the parking lot based on the detection result obtained by the detecting unit and the set-destination information acquired by the destination information acquiring unit (Para. [0155]-[0156] disclosing the system, ParkSIS using GPS detection identifies the user (i.e. vacator) vacating a parking spot and beginning to drive, ParkSIS designates user as vacator and initiates a process of identification of seekers in area and offering to the vacator to exchange his spot to another ParkSIS user, which is presentation of determining the parking lot space is offered and available to be rentable, based on the user of the vehicle has left the parking lot obtained by the GPS detection of the system). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to incorporate the feature of determining the parking lot is rentable and available for other users to occupy based on the GPS detection of the vehicle has left the parking spot as taught in Balter with the similar parking lot management system and method as disclosed in Miyauchi for the motivation of providing a more robust and effective system to accommodate all of the vehicles of people who wish to find parking in proximity to their destination (Para. [0003]-[0005]).

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Browne et al. (US 20070040701 A1) is directed to a method for identifying available parking spaces. The method includes receiving data about a parking space from a vehicle, the data including a geographic indicator associated with the parking space. The data is stored in a database of available parking spaces. A geographic location is 
Wang (US 20170309170 A1) is directed to a system and method for a parking zone mapping, storing and alerting a user for a legal parking to avoid parking violations. The system comprises a location identifier, an accelerometer, a unified database, a data processing module and a display apparatus. The unified database resides in a central server. The unified database is synchronized with the location identifier. The data processing module is connected to the location identifier and the unified database through a communication medium. The data processing module is further connected to the accelerometer. The display apparatus is connected to the data processing module. Which teaches leaving intent based on GPS and accelerometer of vehicle (para. [0119]). 
Mahmood (US 5091727 A) is directed to An automated parking facility management system which determines when a vehicle is at a facility entrance, stores the locations of 
Han (US 20150058101 A1) is directed to renting a parking space to others. In order to renting a parking space to others, a service server monitors a target parking space through associated monitoring devices. Based on the monitoring information, the service server detects a vehicle for renting the target parking space. The service server performs a parking space renting operation in connection with user equipment user equipment associated with a parking space owner and a parking space requester.
X. Zhang, L. Yu, Y. Wang, G. Xue and Y. Xu, "Intelligent travel and parking guidance system based on Internet of vehicle," 2017 IEEE 2nd Advanced Information Technology, Electronic and Automation Control Conference (IAEAC), 2017, pp. 2626-2629, doi: 10.1109/IAEAC.2017.8054500.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.